Citation Nr: 0401499	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-01 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
laceration of the left arm. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel. 







INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1970.  He is a combat veteran and was awarded a 
Purple Heart Medal, a Combat Infantry Badge and a Bronze Star 
Medal. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which granted service connection and 
assigned a noncompensable (zero percent) evaluation for 
residuals of a laceration of the left arm.


REMAND

The veteran is service-connected for post-traumatic stress 
disorder (PTSD).  In 1972, the veteran put his arm through a 
piece of glass while intoxicated.  A health care professional 
recently determined that this episode was due to unresolved 
issues related to his experiences in the war.  As a result, 
the RO granted service connection and assigned a 
noncompensable (zero percent) evaluation for residuals of a 
laceration of the left arm as secondary to PTSD.  The veteran 
disagreed with the noncompensable evaluation.

The RO denied the veteran's claim for a compensable 
evaluation for all residuals from the laceration because it 
was due to willful misconduct.  The Board emphasizes, 
however, that a determination of willful misconduct pertains 
to the issue of service connection and has no relevance to 
the issue concerning the assigned rating.  The RO is 
therefore required to evaluate the veteran's service-
connected laceration of the left arm under applicable rating 
criteria without revisiting the issue of service connection. 

However, the Board finds that this condition should be 
examined by VA before it can adjudicate the veteran's claim.  
In particular, an examiner should determine whether any 
residual scars from this disability are painful and tender on 
objective demonstration, or whether this condition has 
resulted in limitation of motion of the wrist. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the severity and manifestations of his 
service-connected residuals of a 
laceration of the left arm.  Any and all 
indicated tests deemed necessary by the 
examiner should be accomplished, 
including a neurological evaluation of 
the left upper extremity.  The examiner 
is requested to report clinical findings 
pertaining to the affected area in 
detail, including the size of any scars 
and the degree of disfigurement caused by 
each scar. The length and width of the 
scars should be specified and whether the 
scar is elevated or depressed on 
palpation; adherent to underlying tissue; 
hypo or hyperpigmented area exceeding 6 
square inches; and whether there is 
abnormal skin texture, underlying soft 
tissue missing or skin that is indurated 
and inflexible in an area exceeding 6 
square inches.  The examiner should also 
indicate whether there is any limitation 
of function of the left upper extremity 
caused by the laceration.  Since it is 
important "that each disability be viewed 
in relation to its history," 38 C.F.R. § 
4.1, the claims file, or in the 
alternative, all pertinent medical 
records, should be made available to the 
examiner for review.

2.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  
The RO should also review the entire file 
and undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

3.  If the veteran remains dissatisfied 
with the evaluation assigned for his 
service-connected residuals of a 
laceration of the right arm, he and his 
representative should be furnished a 
supplemental statement of the case which 
contains the revised schedule for ratings 
for skin disabilities which became 
effective on August 30, 2002.  The 
veteran and his representative should be 
afforded a reasonable time in which to 
respond before the record is returned to 
the Board for further review.


The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the claim, either favorable or unfavorable, at 
this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.




	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




